Citation Nr: 0626460	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  03-12 807	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had active duty for training from June 1975 to 
October 1975, and served on active duty from January 1977 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
North Little Rock, Arkansas, which in pertinent part, 
determined that new and material evidence sufficient to 
reopen a claim of service connection for a back disability 
had not been submitted.  The Board remanded the case in March 
2004 and June 2005 for further development.  The case now 
returns to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), imposes obligations on 
VA in terms of its duty to notify and assist claimants.

The veteran is seeking to reopen a service connection claim 
for a back disability, last denied in May 1980.  At that time 
it was determined that his back condition was a congenital 
defect preexisting his military service, and not aggravated 
in service.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held in part that VA's 
duty to notify a claimant seeking to reopen a claim included 
advising the claimant of the evidence and information that is 
necessary to reopen the claim, and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  It further held that VA 
must, in the context of a claim to reopen, look at the bases 
for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.

The RO's notice letters dated July 2001 and March 2004, 
together, generally advised the veteran that material 
evidence is evidence that is relevant to the issue of service 
connection.  Neither letter discusses the basis for the 
denial in the prior decision.  Thus the letters do not comply 
with the Kent ruling.

Accordingly, the case is REMANDED for the following action:

1.	VA should send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
that (1) notifies the veteran of the 
evidence and information necessary to 
reopen the claim; (2) notifies the 
veteran of the basis for the previous 
denial (congenital condition that was 
not aggravated therein) and (3) 
notifies the veteran of what specific 
evidence would be required to 
substantiate the element or elements 
needed to grant the veteran's service 
connection claim (i.e., competent 
evidence that an acquired back 
disability either had its onset in 
service or increased in severity 
therein).  This notice is outlined by 
the Court in Kent, supra.  

2.  Following such development, VA should 
review and readjudicate the new and 
material claim.  If any benefit sought on 
appeal remains denied, VA shall issue the 
veteran and his representative a 
Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).

